DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 14-25 are pending.  Claims 14-25 are rejected herein.  This is a first action on the merits.
Drawings
The drawings are objected to because FIG. 13 contains unlabeled boxes.  Regarding the content of drawings 37 C.F.R. 1.83 (a) states:
(a)  The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Claim Suggestions
In claim 16 (FMCW) could be removed because it is not used elsewhere in the claims, is not part of the scope of the claim, and serves no purpose in clarifying the meaning of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14:  Claim 14 uses the term “and/or” twice (lines 8 and 10).  This term is indefinite and should be avoided.  The Applicant may use the term “or” which has the same patentable scope as that which is sought to be covered by “and/or”.  The applicant may also consider using language such as “at least one of…”  This claim has been interpreted as requiring at least one of a “noise level reduction device…” or “a 
Regarding claim 14:  Claim 14 recites “one or more receiving channels” in line 4.  Claim 14 then recites “two of the receiving channels” in line 11.  It is therefore indefinite how many different receiving channels are required by claim 14.
Regarding claims 14 and 24:  It is unclear what the relationship is between “a transmission signal”, receiving “reflected transmission signals”, and “measurements”.  These claims have been interpreted as meaning that one measurement is transmitting a signal and receiving its reflected signal.
Regarding claims 14 and 24:  The term high-frequency in these claims is indefinite because it is unclear what range constitutes “high”.  The examiner recommends removing this term or including a range such as was done in claim 21.
Regarding claim 15:  Claim 15 recites “to determine…whether a sufficient number of measurements have been averaged”.  However, the claim 15 does not give any criteria as to what is sufficient or how sufficiency can be determined.  Therefore a critical limitation is missing from the claim in order to make the scope definite.  Please note that in any averaging operation a preset number of data points is chosen to be averaged together, which would meet a general “sufficiency requirement”.
Regarding claim 16:
Regarding claim 24:  Claim 24 also uses “and/or” twice in lines 8 and 10.  It is rejected as indefinite for the same reasoning as claim 14 above.
Regarding claim 24:  Claim 24 recites “generating a high-frequency transmission signal”.  Claim 24 then recites “combining two of the transmission channels to produce a combined transmission signal”.  It is unclear how these two signals are related.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-18, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WENGER et al. (US Pub. 2012/0010838) in view of FISCHER (US pub. 2017/0059691).
Regarding claims 14 and 18:  As best understood, WENGER discloses:  A level measuring instrument (FIG. 1B), comprising: a microwave integrated circuit in a form of a radar system on chip (6; FIG. 2; para. 34), and one or more receiving channels (“receiver” in para. 23), each configured to receive reflected transmission signals from a 
WENGER does not specify that there are several transmission channels.
FISCHER however does teach several transmission channels (para. 20) each configured to generate a high-frequency transmission signal.  If multiple channels were used with the device of WENGER, they would each be connected to the antenna (9), thus meeting the limitations of claim 18.
One skilled in the art at the time the application was effectively filed would be motivated to use the several transmission channels of FISCHER on the device of WENGER because it allows a channel to be selected that has lower interference (para. 20 of FISCHER) thus giving a cleaner signal and consequently a more accurate measurement.
Regarding claim 15:  As best understood, WENGER discloses:  the noise level reduction device is further configured to determine, after averaging the results of the several measurements carried out in succession in time, whether a sufficient number of measurements have been averaged and, if necessary, to trigger further measurements, results of which are also fed to the averaging (It is inherent in any averaging operation such as that discussed in para. 38, there will be some predetermined number or 
Regarding claim 16:  As best understood, WENGER does not specify that the level measuring device is configured as a frequency-modulated continuous-wave signal (FMCW) level measuring device and each of the measurements carried out in succession in time comprises a frequency sweep.
FISCHER however does teach operating the device in an FMCW mode (para. 53).
One skilled in the art at the time the application was effectively filed would be motivated to use FMCW so that multiple frequencies can be used (para. 53-54 and 57) in case some frequencies meet with interference.  Therefore a useful signal can still be obtained even in the presence of some interference.
Regarding claim 17:  As best understood, WENGER discloses:  the microwave integrated circuit comprises at least one integrated analog-to-digital converter, configured to convert a received signal into a digitized intermediate frequency signal which is due to one or more reflected transmitted signals from the product surface (It is inherent in the use of a microprocessor 10 that the signal which is always detected as analog, is converted into a digital signal.  The process is described in para. 38.).
Regarding claim 24:  As best understood, WENGER discloses:  A method for measuring a level of a medium in a container (para. 1) or a topology of a surface of the medium, comprising the steps of: generating a high-frequency transmission signal (from antenna 9 in FIG. 1b; para. 35); receiving transmitted signals reflected from a product surface with several receiving channels (para. 38); increasing a signal-to-noise ratio of a received signal, which is due to the transmitted signals reflected from the product surface, by averaging results of several measurements carried out in succession (para. 38); and/or combining two of the transmission channels to produce a combined transmission signal with increased power and/or combining two of the receiving channels to produce a combined reception signal with increased power.
WENGER does not specify that there are several transmission channels.
FISCHER however does teach several transmission channels (para. 20) each configured to generate a high-frequency transmission signal.  If multiple channels were used with the device of WENGER, they would each be connected to the antenna (9), s meeting the limitations of claim 18.
One skilled in the art at the time the application was effectively filed would be motivated to use the several transmission channels of FISCHER on the device of WENGER because it allows a channel to be selected that has lower interference (para. 20 of FISCHER) thus giving a cleaner signal and consequently a more accurate measurement.
Regarding claim 25:  As best understood, WENGER discloses:  A nontransitory computer-readable storage medium having a program stored therein (from control station 12), which, when executed on a processor (10) of a level measuring device (1), instructs the level measuring device to perform the steps of the method according to claim 24 (see rejection of claim 24 above).
Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WENGER and FISCHER in view of BKH et al. (US Pub. 2010/0231452).
Regarding claim 19:  As best understood, WENGER does not disclose BiCMOS technology.
BKH however does teach that his radar chip can be implemented in BiCMOS (para. 9).
One skilled in the art at the time the application was effectively filed would be motivated to use the BiCMOS technology to implement the radar chip of WENGER because bipolar transistors offer high speed, high gain, and low output impedance.  Furthermore, “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B) has been held to be within the capabilities of the skilled artisan.  In the present case both types of semiconductor technologies are known and using one over the other will produce the expected results that the radar chip operates and transmits and receives.
Regarding claims 20:  As best understood, WENGER does not disclose SiGe technology.
BKH however does teach that his radar chip can be implemented using SiGe (para. 9, 115).
One skilled in the art at the time the application was effectively filed would be motivated to use the SiGe technology to implement the radar chip of WENGER because it has better low-current and high-frequency performance than silicon only technologies.
Regarding claim 21:  As best understood, WENGER discloses using CMOS technology (para. 38), but does not specify a frequency above 75 GHz.
BKH however does teach using CMOS (para. 9) and comprises high frequency circuit parts configured for frequencies of 75 GHz or more (para, 9).
One skilled in the art at the time the application was effectively filed would be motivated to use the 77 GHz signal taught by BKH for the frequency of the device of WENGER because it is set aside for “short-range surveillance and microwave imaging” (para. 4 of BKH).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WENGER and FISCHER in view of SHOCK (US Pub. 2018/0101184).
Regarding claim 22:  As best understood, WENGER discloses:  a processor (10) and a temperature sensor (in the form of a temperature compensated crystal oscillator; para. 41), which is configured to be read out by the processor (para. 41).
WENGER does not disclose that when a predetermined maximum temperature is reached, the processor is configured to deactivate the microwave integrated circuit even if a sufficient energy level is present to lower a temperature within the microwave integrated circuit.
SHOCK however does teach a temperature sensor (para. 40) for use with his radar fuel level sensors (abstract) wherein the temperature is monitored and the system can be automatically shut down if a temperature threshold is exceeded (para. 78).
One skilled in the art at the time the application was effectively filed would be motivated to use the temperature-based shutdown of SHOCK on the device of WENGER to “facilitate enhancement of reliable and safe operation” (para. 78 of SHOCK).
Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WENGER and FISCHER in view of ROLFES et al. (US Pub. 2008/0083281).
Regarding claim 23:  As best understood, WENGER does not disclose that the level measuring instrument is further configured to detect a topology of a medium in a vessel.
ROLFES however does teach a radar level measuring system (FIG. 1) that determines the topology of the medium (para. 22).
One skilled in the art at the time the application was effectively filed would be motivated to use the device of WENGER to measure topology as taught by ROLFES because it allows accurate determination on the amount of material being measured even when it is arranged in a loose bulk cone (para. 9 of ROLFES).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856